DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the amendments and remarks received 22 July 2021. Claims 1, 3, 5 - 12, 21, 23 and 25 - 30 are currently pending. 

Claim Objections
The objections to claims 1 - 3, 6 - 8, 10, 12, 21, 23, 28 and 30, due to minor informalities, are hereby withdrawn in view of the amendments and remarks received 22 July 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The rejections to claims 1 - 12 and 21 - 30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are hereby withdrawn in view of the amendments and remarks received 22 July 2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejections to claims 1, 2, 5 - 12, 21, 22 and 25 - 30 under 35 U.S.C. 103 are hereby withdrawn in view of the amendments and remarks received 22 July 2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Natalie J. Grace (Reg. No. 65,803) on 12 August 2021.

The application has been amended as follows: 

-	In Claim 1 Lines 32 - 33 change “the candidate response attributes and based on at least one baseline nonverbal” to --the candidate response attributes and based on the at least one baseline nonverbal--.

-	In Claim 1 Line 35 change “f) repeating steps b) through e)” to --f) repeating steps [[b)]] a) through e)--.

-	In Claim 1 Lines 36 - 38 change “the given answer and the response nonverbal reaction score for a present interview question of the plurality of  at least one response nonverbal reaction score for a present interview question of the plurality of close-ended interview questions, a next interview question of the plurality of close-ended interview questions--.

-	In Claim 6 Lines 1 - 2 change “the at least one baseline nonverbal reaction score” to --the at least one response nonverbal reaction score--.

-	In Claim 7 Lines 1 - 2 change “the at least one baseline nonverbal reaction score” to --the at least one response nonverbal reaction score--.

-	In Claim 8 Line 3 change “of the plurality of interview questions:” to --of the plurality of close-ended interview questions:--.

-	In Claim 10 Lines 2 - 3 change “benchmarking the at least one nonverbal reaction score” to --benchmarking the at least one response nonverbal reaction score--.

-	In Claim 21 Lines 23 - 24 change “response attributes from the response video segment,” to --response attributes from the question response video segment,--.

a) through e)--.

-	In Claim 21 Lines 31 - 33 change “the given answer and the response nonverbal expression score for a present interview prompt of the plurality of interview prompts, a next interview prompt of the plurality of interview prompts” to --the given answer and the at least one response nonverbal expression score for a present interview prompt of the plurality of close-ended interview prompts, a next interview prompt of the plurality of close-ended interview prompts--.

-	In Claim 21 Lines 35 - 37 change “the response nonverbal expression scores corresponding to the set of interview questions to identify an open-ended question of a plurality of potential open-ended questions targeted to the candidate,” to --the  prompts to identify an open-ended prompt of a plurality of potential open-ended prompts targeted to the applicant,--.

-	In Claim 21 Line 39 change “the open-ended question,” to --the open-ended prompt,--.



-	In Claim 27 Lines 3 - 4 change “a response speed of the respective response video segment” to --a response speed of the respective question response video segment--.

-	In Claim 27 Lines 6 - 7 change “a strength of a response captured in the respective response video segment;” to --a strength of a response captured in the respective question response video segment;--.

-	In Claim 28 Lines 1 - 2 change “the at least one baseline nonverbal expression score” to --the at least one

Allowable Subject Matter
Claims 1, 3, 5 - 12, 21, 23 and 25 - 30 (now renumbered 1 - 18) are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor does it suggest the combination as presently claimed. Particularly, automatically conducting an objective evaluation of nonverbal responses made by a candidate for an available position, comprising conducting, in real-time, an automated interview session comprising a set of interview questions selected from a plurality of close-ended interview questions, wherein the automated interview session . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brem et al. U.S. Publication No. 2017/0116870 A1; which is directed towards systems and methods for evaluating applicants that conducts a live interview with the applicants over a network and analyzes recorded live video of the applicants’ responses to interview questions and/or prompts to select subsequent interview questions and/or prompts and evaluate the applicants.
Iyer et al. U.S. Publication No. 2021/0192221 A1; which is directed towards a system and method for detecting deception in user responses by obtaining audio-video of the user responding to a set of questions over a network and analyzing natural language processing features and micro-expression features of the user detected from the obtained audio-video.
Taylor et al. U.S. Patent No. 10,242,345; which is directed towards methods and systems for recommending interview questions or prompts to improve subsequent evaluation of job applicants during digital interviews.  
Wu U.S. Patent No. 10,796,217; which is directed towards systems and methods for automatically interviewing job candidates that utilizes determined emotional states of the candidates and relevance scores of their answers to questions to determine a next question to ask the candidates during the automated interview. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667